Exhibit 10.36

THIRD ADDENDUM TO

ADCENTER LICENSE, HOSTING AND SUPPORT AGREEMENT

This Third Addendum is entered into by and between IAC Search & Media, a
Delaware corporation (“Partner”) and LookSmart, Ltd., a Delaware corporation
(“LookSmart”) and is the third addendum to that certain AdCenter License,
Hosting and Support Agreement by and between Partner and LookSmart entered into
as of May 16, 2005, as amended by the parties in two addenda effective January
2006 and May 2006, respectively (the “Agreement”).

This Third Addendum is effective as of January 1, 2007 (the “Third Addendum
Effective Date”).

Partner and LookSmart wish to extend the term of their relationship and amend
certain terms and conditions of the Agreement. Therefore, for good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
Partner and LookSmart agree as follows:

1. Subscription Payment. Section 3a) is revised to delete the table and the text
following it and replace it with the following:

 

Time Period

 

LookSmart *** Share of Partner

***

***   *** ***   *** ***   ***

***

***

***

Confidential

*** Material in the exhibit marked with a “***” has been omitted pursuant to a
request for confidential treatment filed with the Securities and Exchange
Commission. Omitted portions have been filed separately with the Securities and
Exchange Commission.

 



--------------------------------------------------------------------------------

2. Term. The phrase “two years after the Version 1.0 Launch Date” in Section 8a)
is deleted and replaced with the following: “December 31, 2009”.

3. Termination. Section 8) c) is deleted in its entirety and replaced with the
following: “8) c) Termination by Partner. Partner may terminate this Agreement
by giving LookSmart not less than ninety (90) days’ prior written notice.
Notwithstanding Partner’s right to terminate under this Section 8c), in the
event of such a termination by Partner, Partner shall ***

****

4. Partner will not, directly or indirectly, solicit for employment or for
providing services to Partner, nor hire, any LookSmart employee or consultant
who works on or is involved with the AdCenter for the shorter of a) one (1) year
after the time such employee or consultant ceases working on or involvement with
the AdCenter or b) one (1) year after the termination or expiration of the
Agreement (as modified). Notwithstanding anything to the contrary herein,
Partner shall not be prohibited from hiring persons who respond to general
advertisements or who have been terminated by LookSmart. This provision will
survive any termination or expiration of the Agreement in accordance with its
terms.

5. Partner agrees to issue a joint press release with LookSmart announcing the
extension of the relationship represented by the Agreement.

6. Except as expressly modified by this Third Addendum, the Agreement shall
remain in full force and effect.

 

Partner

   

LookSmart

By:  

/S/    DANIEL E. CAUL        

    By:  

/S/    DAVID BARD HILLS        

Name:  

Daniel E. Caul

    Name:  

David Bard Hills

Title:  

Senior Vice President & General Counsel

    Title:  

CEO

Confidential

*** Material in the exhibit marked with a “***” has been omitted pursuant to a
request for confidential treatment filed with the Securities and Exchange
Commission. Omitted portions have been filed separately with the Securities and
Exchange Commission.